Order entered September 3, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00509-CR
                                       No. 05-15-00510-CR

                                 LUKE HAMPTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                    Trial Court Cause Nos. 14-00033-86-F, 14-00034-86-F

                                               ORDER
       The Court REINSTATES the appeal.
       On August 13, 2015, we denied appellant’s second motion to extend time to file his brief
and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant desires
to pursue the appeal; (2) appellant is indigent and represented by appointed counsel Lara
Bracamonte; and (3) Ms. Bracamonte stated she needed an additional thirty days from the
abatement hearing to file appellant’s brief.
       We ORDER appellant to file his brief by SEPTEMBER 30, 2015.                    No further
extensions will be granted absent a showing of extraordinary circumstances.
       We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                        /s/   LANA MYERS
                                                              JUSTICE